ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-23 on the petition of the New Jersey Lawyers’ Fund *530for Client Protection for the release of funds in the amount of $1,273.19 from the Superior Court Trust Fund in reimbursement of claims paid by petitioner pursuant to Rule 1:28-3 against JOHN N. ARMELLINO of WEST NEW YORK, said funds having been transferred from the attorney accounts of JOHN N. ARMELLINO by Order of the Court dated May 27, 1997, and good cause appearing;
It is ORDERED that the petition is granted and funds in the amount of $1,273.19 together with accrued interest shall be paid and transferred from the Superior Court Trust Fund to the Lawyers’ Fund; and it is further
ORDERED that any person who has a claim to said funds shall notify the Lawyers’ Fund in writing at the Richard J. Hughes Justice Complex, PO Box 961, Trenton, NJ 08625-0961, within thirty days of the publication of this Order in the New Jersey Lawyer and the New Jersey Law Journal; and it is further
ORDERED that, if no claims are received by the Lawyers’ Fund within the said thirty days, then funds in the amount of $1,273.19 together with accrued interest shall be paid and transferred from the Superior Court Trust Fund to the Lawyers’ Fund.